Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.182 Page 1 of 11

EXHIBIT 1
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.183 Page 2 of 11

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

BRIAN [MICHAEL] ALEXANDER,

Plaintiff,
Hon. Janet Neff
-V-
File No. 1:18-cv-930
STEVEN J. KWASNIK and
ANNIE HARRISON,

 

Defendants.
/
J. Nicholas Bostic (P40653) Bonnie G. Toskey (P30601)
Attorney for Plaintiffs Sarah K. Osburn (P55539)
909 N. Washington Ave. Cohl, Stoker & Toskey
Lansing, MI 48906 Attorneys for Defendants
(517) 706-0132 601 N. Capitol Avenue

Lansing, MI 48933
(517) 372-9000
btoskey@cstmlaw.com
glove@cstmlaw.com

 

AFFIDAVIT OF ANNIE HARRISON
Annie Harrison, being first duly sworn, avers as follows:
1. | make this affidavit on the basis of personal knowledge, and am
competent to so testify if called as a witness at a trial or hearing.
2. | am, and at all relevant times was, a Deputy Sheriff of Ingham County.
3. On January 13, 2015, | presented Ingham County Assistant Prosecuting
Attorney Debra Rousseau with a warrant request, seeking to charge Brian Michael

Alexander with Criminal Sexual Conduct involving his adolescent step-daughter.
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.184 Page 3 of 11

4. Ingham County Assistant Prosecuting Attorney Rousseau reviewed the
details of the investigation, including interviews of the victim, the victim’s mother, and
others, and authorized the issuance of an arrest warrant charging four (4) counts of 2nd
Degree Criminal Sexual Conduct under MCL 750.520c(1)(b) (victim at least 13 but less
than 16 years of age) against Brian Alexander. The Ingham County Prosecutor's Office
warrant procedure required the review and approval of a second Attorney, which review
and approval was provided by Assistant Prosecuting Attorney Michael Cheltenham.

5. The decision to authorize the issuance of the arrest warrant and to
commence prosecution of Brian Alexander was not mine. My duty and responsibility is
to make a request or recommendation to a prosecuting attorney, and then to step back
and allow the prosecutor to make any such determination independently; | neither
influenced nor did | cajole, urge, or otherwise prevail upon Assistant Prosecuting
Attorney Rousseau to subordinate her independent judgment to my own.

6. Notwithstanding later developments with the victim’s clarification regarding
her school attendance on the date of the last assault, regarding which | had no
knowledge, the information | provided to Ingham County Assistant Prosecuting
Rousseau on January 13, 2015 remains, to the best of my knowledge, truthful,
accurate, and complete. | did not learn of the victim’s clarification regarding her school
attendance until the victim actually testified at trial.

7. | did attend a trial preparation meeting on August 13, 2015 at the Ingham
County Prosecutor's Office which included the victim, Assistant Prosecuting Attorney
Steven Kwasnik, Ingham County Victim Rights Specialist Marissa Berry and me. |

prepared a supplemental report following that meeting. (See Detective Annie Harrison’s
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.185 Page 4 of 11

Daily Activity Report for August 13, 2015 attached as Exhibit A and Supplemental

 

Report dated August 15, 2015 attached as Exhibit B).

8. The claim of Brian Alexander that | was present along with Assistant
Prosecuting Attorney Steven Kwasnik, at the second trial preparation meeting held at
the Courtroom with the victim on August 25, 2015 when the victim clarified certain
details regarding the school day events leading up to the last assault is without basis in
fact. | was not present at the August 25, 2015 second trial preparation meeting
attended by Assistant Prosecuting Attorney Kwasnik and the victim to prepare the victim

for trial. (See Detective Annie Harrison’s Daily Activity Report for August 25, 2015

 

attached as Exhibit C).

Further affiant says naught.

Annie Harrison

Subscribed and sworn before me this ID day of March, 2019.

J; [rel eter by Oasi)

ewpec(ee Ki Ta.
neh Public “\ b me

REBECCA R. TAYLOR
NOTARY PUBLIC - STATE OF MICHIGAN
COUNTY OF EATON
My Commission Expires February 11, 2023
Acting in the County of | AeA ham
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.186 Page 5 of 11

 

Exhibit 1-A
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.187 Page 6 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INGHAM COUNTY SHERIFF'S OFFICE VU /
DAILY ACTIVITY. REPORT
Name ANNIE HARRISON Badge __5371___ Date % | 5! IS Shift___ Days. Unit__D36___
File Class Hours Activity Hours Activity Hours Activity #
| | O07 ‘4 ‘ A Administrative 7, t ) Extra Delhi Felony Arrests
{ { OO | l 4 % Briefing Extra Webberville Misdemeanor Arrests
| Reports Asst. Other Dept. Civil Arrests
On-Duty Court Time / i at vCcl Total Arrests
Vehicle Maintenance Self-Initiated
Break I oS
Training Vehicle Number 36
Background Invest. Total Vehicle Mileage
# Original Ret. Photographs Interviews with: #
# Blotter Rpt. Subpoena Victim /
# Supplement Rpt. / Forfeitures Suspect
Extraditions Witness Warrant Requests Made
Personal Leave Line Ups Forensic Misd. Warrants Issued
Sick Time Evidence # of Meetings Fel Warrants !ssued
Vacation Warrants # of Polygraphs Juv. Petitions Issued
Overtime Hours Surveillance
Special Assignment No. Persons Invest.
Liquor License
Total Hours G Firearms License

 

 

 

 

 

 

 

 

 

 

Start Cleared Comp. Nurnber File Class

[O01
2: MOO?

 

Signature

SF-361 (05/13)
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.188 Page 7 of 11

 

 

Exhibit 1-B

 

 
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.189 Page 8 otphd

e1of2
Agency: Ingham County Sheriffs Office Incident
Officer ID/Name: 5371\ ANNIE HARRISON Incident Number: 15-00205
Date: 8/17/2015 12:00:00AM Case Number: 15-00205

 

 

Narrative Title: SUPPLEMENTAL DICTATION BY:

COMPLAINT NUMBER: 15-00205

FILE CLASS: 11007/Criminal Sexual Conduct
ORIGINAL DATE: 1-8-15

SUPP. DATE: 8-14-15

SUPPLEMENTAL INFORMATION
| conducted continued investigation through 8-14-15

SCHOOL ATTENDANCE RECORDS
Jan Dodge and Kristie Hagerman
Holt Public Schools

5780 W. Holt Rd

Holt MI 48842

517-694-0401

| received the attached attendance records from JAN DODGE at Holt Public Schools Administration. She provided me with the
attendance records and record keys. She advised KRISTIE HAGERMAN would have been in charge of the attendance
records.

VICTIM CONTACT
On 8-13-15 | spoke to the victim, MADISON BOSTWICK, while she was at the Ingham County Prosecutor's Office, after
meeting with the Prosecutor.

MADISON is no longer living with her mother because things became too difficult and painful for her to be there. MADISON
said her mother has told her many times that she doesn't believe her and she calls her a “manipulative liar” or a “liar.”
STEFANI has told MADISON more than once, “! feel so bad for him (BRIAN).”

MADISON was still living with her mom at the time of the preliminary exam. MADISON said after she testified, her mom
STEFANI went over to BRIAN and the defense team in the hallway and socialized. MADISON said this was extremely hurtful
to her. MADISON said, “| was sad.” “That was the point that | lost a lot of hope.” MADISON said before she testified STEFANI
acted supportive in front of other people, but “behind the scenes at home it was a different story. She would never be
supportive of me at home.” MADISON said typically STEFANI would just pretend it wasn't happening and say nothing to her
about it at all. STEFANI would frequently leave with the younger kids to be with BRIAN and leave MADISON home and be
dishonest to her about where she was.

MADISON said this has “dramatically” changed her life. MADISON said her mom doesn't support her at all. Instead MADISON
tried to support her mother. “| was always trying to help her instead of her helping me.”

MADISON was completely unaware that she was being recorded in the restaurant by STEFANI. Prior to the recording begins,
MADISON said STEFANI told her that she knows they don't usually talk about it and she wanted to talk about it. MADISON
thought STEFANI was going to try to improve their relationship. MADISON was shocked to learn of the recording and realizes
that STEFANI's intent was to record her and not to be sincere about trying to talk about things.

SEARCH WARRANT
On 8-12-15 | swore to a search warrant to take crime scene photographs at 2100 Moorwood Drive.

On 8-13-15 DET BRAD DELANEY and | went to 2100 Moorwood Dr to execute the search warrant. Photographs are provided
on a cd.

While | was taking photographs | observed locks on the exterior of doors, including the children’s bedrooms. | asked STEFANI
why there were locks on the exterior of the children’s bedrooms. She didn’t answer me. | asked her again and she said she
heard my question the first time and she was not going to answer me or tell me about the locks. | asked her where she stood
on the case. She said | already knew where she stood on it. | told her | would like to talk about her recording MADISON. She
said she wasn't going to talk about it with me because she doesn't trust me, She said she was going to record me. She said
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.190 Page 9 Opbde 2 of 2

Agency: Ingham County Sheriffs Office Incident
Officer ID/Name: 5371 \ ANNIE HARRISON Incident Number: 15-00205
Date: 8/17/2015 12:00:00AM Case Number: 15-00205

 

 

Narrative Title: SUPPLEMENTAL DICTATION BY:
| she needed to consult an attorney.

| served the return and tabulation on STEFANI ALEXANDER.
The file is with the court.

PHOTOGRAPHS

image 001- 005 Exterior

image 006 - 020 Main level

image 021 - 040 Basement

image 041 - 042 Leading to 2nd level

Image 5712, 5713, 5714, 5715 were taken on 7-29-15 of the exterior
image 6035 - 6047 Basement

Image 6048 - 6083 2nd level

TRANSCRIPT
A transcript of the original interview with BRIAN ALEXANDER was provided.

DISPOSITION
This report will remain on file at the Ingham County Sheriff's Office, Central Records Division. A copy of this report will be
forwarded to CPS.

STATUS
Open, pending prosecution.

Respectfully submitted, Reviewed by,

 

 

Det. Annie Harrison, Badge 53774
Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.191 Page 10 of 11

 

Exhibit 1-C

 

 
 

 

 

 

Case 1:18-cv-00930-JTN-ESC ECF No. 34-1 filed 05/21/19 PagelD.192 Page 11 or 11

l

 

 

 

 

 

ve
INGHAM COUNTY SHERIFF'S OFFICE V
DAILY ACTIVITY REPORT
Name ANNIE HARRISON Badge 5371_ Date er ZS ‘ ( S Shift Days Unit__D36__
File Class Hours Activity Hours Activity Hours Activity
/ i OD / 7 QO Administrative / ’ O Extra Delhi Felony Arrests

 

 

 

 

Briefing Extra Webberville Misdemeanor Arrests
Reports L/ ‘ D Asst. Other Dept. Civil Arrests

On-Duty Court Time VCi Total Arrests
Vehicle Maintenance Self-Initiated

 

Break

15

 

Training

Vehicle Number

36

 

Background Invest.

Total Vehicle Mileage

 

 

 

 

 

 

 

 

# Original Rpt. / Photographs Interviews with: #

# Blotter. Rpt. : Subpoena Victim

# Supplement Rot. Forfeitures Suspect J

Extraditions Witness 7 Warrant Requests Made

¥

Personal Leave Line Ups Forensic A. Misd. Warrants Issued

Sick Time Evidence # of Meetings Fel Warrants Issued

Vacation Warrants # of Polygraphs Juv. Petitions issued

Overtime Hours Lf ‘ ol Surveillance

 

Special Assignment

No. Persons Invest.

 

Liquor License

 

Total Hours

 

 

i)

 

Firearms License

 

 

 

 

 

 

Start Cleared

b

SF-361 (05/13)

Type

Signature

Comp. Number

5. 0O7¢@F

File Class

YOO |

 

 
